STONE, C. J.
Sections 2927-8 of the Code of 1886 provide a remedy for assignees of judgments or decrees, who seek to enforce them by mesne or final process, issued upon the judgment assigned. These sections have no application to separate or independent suits, brought for the collection of debts evidenced by judgments or decrees. When the effort is made, as it generally may be, to collect by suit a debt due by judgment or decree, different rules prevail. Code, § 2170. If an action at law be resorted to, then the judgment is not such a contract for the payment of money, as that the beneficial owner can sue on it in his own name. Smith v. Harrison, 33 Ala. 706; Lovins v. Humphries, 67 Ala. 437. The rule is different in chancery. Whoever has the rightful ownership, whether legal or equitable, is the proper complainant.
We think the present bill .must be held insufficient. We suppose its purpose-was to uncover, and subject to the pay*547ment of N. J. Moorer’s debt, certain lands, which it charges were conveyed by the latter to his children, after incurring the liability the bill seeks to enforce. The bill avers that the land so conveyed was worth one thousand dollars, and that the consideration of the conveyance was thirty dollars. It makes the deed of conveyance a part of the bill as an exhibit. The habendum clause of the deed is, “To have and to hold whatever interest and title I may and do have by reason of my survivorship of my late wife, Mrs. M. S. Moorer, to whom said lands belonged.” We have now stated every thing the bill contains, tending in the slightest manner to assail the bona fides of the transaction.
If the conveyance had been of the title in fee of a tract of land worth a thousand dollars, on the paltry consideration of thirty dollars, it would probably be our duty to pronounce the consideration so grossly inadequate, as to stamp the transaction as fraudulent. But that is not this case. Moorer sold and conveyed only the interest and title he had, and we have not been furnished with the data for finding them out. The bill does not dispute the payment of the consideration, does not allege the conveyance was voluntary, does not aver what interest Moorer had, nor what it was worth, and gives no predicate for ascertaining its value. It does not even aver that the consideration was inadequate, but leaves that to be worked out from the meagre statements set forth above. Pleadings must be more definite than this. —Matthews v. Mo. Mut. Ins. Co., 75 Ala. 85; Burford v. Steele, 80 Ala. 147; Klewellen v. Crane, 58 Ala. 627; Pickett v. Pipkin, 64 Ala. 520; Gordon v. Tweedy, 71 Ala. 202; Caldwell v. King, 76 Ala. 149.
We will not make any order of dismissal, but will leave that for the chancellor’s action, after considering a motion for leave to amend, should it be made.
Beversed and remanded.